DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 16 of the response, filed 02/08/2022, with respect to the objections to the specification and the claims, have been fully considered and are persuasive.  The informalities have been removed from the specification and claims; therefore, the objections to the specification and claims have been withdrawn. 
Applicant’s arguments, see Pages 17-18 of the response, filed 02/08/2022, with respect to the rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims; therefore, the rejections made under 35 U.S.C. §112(b) have been withdrawn.
Applicant’s arguments, see Pages 17-20 of the response, filed 02/08/2022, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  Allowable subject matter has been incorporated into the independent claims; therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Brandon Blackwell (Reg. No: 66,256) on 02/17/2022 (and confirmed by the applicant on 02/23/2022).
The application has been amended as follows: 
IN THE CLAIMS:
In Claim 57, Lines 2-3, “wherein the turbine component comprises a rotor comprising the first turbine blade and a second turbine blade comprising” has been changed to –wherein the first turbine blade and a second turbine blade are incorporated into the rotor, wherein the second turbine blade comprises--.
In Claim 58, Line 1, “wherein the fluid is water” has been changed to –wherein the fluid flow is water flow--.
In Claim 79, Lines 2-3, “wherein the turbine component comprises a rotor comprising the first turbine blade and a second turbine blade comprising” has been changed to –wherein the first turbine blade and a second turbine blade are incorporated into the rotor, wherein the second turbine blade comprises--.
In Claim 82, Line 1, “wherein the fluid is water” has been changed to –wherein the fluid flow is water flow--.
In Claim 99, Lines 2-3, “wherein the turbine component comprises a rotor comprising the first turbine blade and a second turbine blade comprising” has been changed to –wherein the first turbine blade and a second turbine blade are incorporated into the rotor, wherein the second turbine blade comprises--.
In Claim 102, Line 1, “wherein the fluid is water” has been changed to –wherein the fluid flow is water flow--.
The above changes are made to fix antecedent basis and grammatical issues in the claims.
Allowable Subject Matter
Claims 4, 13-14, 16, 19-20, 22, 26-27, 30-34, 37, 40-43, 45-46, 50, and 52-103 allowed.  The following is an examiner’s statement of reasons for allowance: As stated above, allowable subject matter previously present in Claims 8, 40, and 41 has been incorporated into the independent claims (both the previously present independent claims and the newly added independent claims).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745